               Case 2:19-cr-00642-VAP Document 12 Filedhttp://
                                                        10/30/19      Page/cacd/CrimIntakeCal.N
                                                              156.131.20.221 1 of 5 Page ID #:129
                                                                                                SF/1222c8c990b 1f46...




                                                                  UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                                   ~ Western Division
                                                                           Plaintiff, ~
                                            vs.                                       ~ Case Number: 2:19-CR-00642-VAP               Information
                                                                                      ~ Initial App. Date: 10/30/2019                Summons
         Imaad Shah Zuberi                                                            ~ Initial App. Time: 2:00 PM




                                                                         Defendant.     Date Filed: 10/22/2019
                                                                                        Violation: 22:612,618  2:26: 201:               \
                                                                                        CourtSmart/ Reporter:                          C^}^

               PROCEEDINGS HELD BEFORE UNITED STATES                                                       CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE: Charles R Eick                                                         LOCAL/OUT-OF-DISTRICT CASE




         PRESENT:                      Pierson, Stacey                                                                                    None

                                           Deputy Clerk
                                                                                ~~               ~.~~:z                               Interpreter/Language
                                                                                       Assistant U.S. Attorney
                   F~       TIAL APPEARANCE NOT HELD -CONTINUED
                       D ndant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                            preliminary hearing OR G moval hearing /Rule 20.
                 E~Defendant states true name             is as charged ~] is
                 L~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                       to file al] future documents reflecting the true name as stated on the record.
                 ~efendant advised of consequences of false statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                 G] Attorney: Thomas P. O'Brien, Retained ~ Appointed D Prev. Appointed ~ Poss. Contribution (see separate order)
                        ~i Special appearance by:
                       GovemmenYs request for detention is: O GRANTED D DENIED ~~ WITHDRAWN ~ CONTINUED
                 F~          ndant is ordere     t'? Permanently Detained ~ Temporarily Detained (see separate order).
                          AIL FIXED AT $              O~ l~'00^                 (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                 ~7 Government moves to Ui SEAL Complaint/Indictment/Information/Entire Case: i'' GRANTED ~ DENIED
                 C7 Preliminary Hearing waived.
                 ~  ' Class B Misdemeanor ~i Defendant is advised of maximum penalties
                       This case is assigned to Magistrate Judge                                                     .Counsel are directed to contact the clerk for
                       the setting of all further proceedings.
                 ;r PO/PSA WARRANT ice' Counsel are directed to contact the clerk for
                       District Judge                                                                 for the setting of further proceedings.
                 L~ Preliminary Hearing set for                                           at 4:30 PM
                       PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                 "i Government's motion to dismiss case/defendant
                 E                                                                                                      only: ~~ GRANTED ~3 DENIED
                       Defendant's motion to dismiss for lack of probable cause: i:       .~ GRANTED [~ DENIED
                 C~ Defendant executed Waiver of Rights. ~ Process received.
                       Court ORDERS defendant Held to Answer to                                        District of
                            Bond to transfer, if bail is posted. Defendant to report on or before
                            Warrant ofremoval and final commitment to issue. Date issued:                                     By CRD:
                        e ~ Warrant ofremoval and final commitment are ordered stayed until
                 C~ Case continued to (Date)                                                 (Time)                                  AM / PM
                       Type of Hearing:                                    Before Judge                                            /Duty Magistrate Judge.
                       Proceedings will be held in the F'7 Duty Courtroom                                  G Judge's Coumoom
                 C Defendant committed to the custody of the U.S. Marshal                   Summons: Defendant ordered to report to USM for processing.
                 Q Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                 G Abstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.
                   ;RELEASE ORDER N0:
                 is-', Other:                                                                                                                                   n
                                        ~i PSA `_" USPO                             °':'i FINANCIAL                          :READY
                                                                                                                                   Deputy Clerk Initials


         -________             _       _--                       ----------------                         -        -      -- - ---------------sv~
            M-5 (10/13)                              CALENDAR/PROCEEDING SHFET -LOCAL/OUT-OF-DISTRICT CASE                                           Page 1 of 1




1 of 1                                                                                                                                              10/30/2019, 10:02 AM
              Case 2:19-cr-00642-VAP Document 12 Filed 10/30/19 Page 2 of 5 Page ID #:130



                   UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v.~~U`~                            J~V~-h~~~                          Case No.C~~— \pyZ-~~~

                                                           efendant       ~ Material Witness

   Violation of Title and Section:~a ~, `p~Z                     ~1~ ~(r~l          Z~ ~        ~ ~ ~~~j~
                                      ~mmons                ~ Out of District       ~ UNDER SEAL          ~ Modified Date:

  Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
  1,    Personal Recognizance Signature On y)         (~),0 A{f'idavit of Surety With Justification                  Release No.
                                                             (Form CR-3) Signed by:
  2. ~ Unsecured Appearance Bond
        $                                                                                                              ~ Release to Pretrial ONLY
           ' r~~B
   3. ~Ap~te
          ,    U W~~> _                                                                                                ~ Release to Probation ONLY
                                                                                                                         Forthwith Release
      ~a~.~ CaStl DePOsltAmount or °/o~ (Form CR-7~
                                                                               With Full Deeding ofProperty:

     (b).     Affidavit ofSurety Without
                  J stiFication (Form CR-4) Si   ed b
                                                                                                                           All Conditions of Bond
                                       ~ ~"                                                                                (ExceptClearing-Warrants
              ~                                                                                                             Condition) Must be Met
                      L(M          S~                   .A,`~                                                               and Posted by:
                              ~'~.
      ~~~~                  ~ ri~.~ ~.
      ~~~~~ \~~\b                                                                                                      ~ Third-Party Custody
                                                                4,~ Collateral Bond in the Amount of(Cash                AfFidavit(Form CR-3Y)
                                                                    or Negotiable Securities):
              `~                                                      $                                                    Bail Fixed by Court:

                                                                5. ❑Corporate Surety Bond in the Amount of:           ~~ ~Q
             \S     C;.~~v~
        ,,\  Q       C_~,_`_             ~"M~~~                       $                                               (Judge /Clerk's Initials)
        C~V~~`~^~VV~ ~+^'~'J            ~aW~~~S
    1(J'vn~Lt,- ~~~vc
                                                           PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C. § 3142(8)(4).
      The Court has ordered a Nebbia hearing under 4 3142(g)(4).
      The Nebbia hearing is set for                                            at              ❑ a.m. ❑ p.m.

                                                        ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(U5P0)supervision as directed by USPO.
                   (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

    Surrender all passports and travel document~to~                                 no later than                                     , sign a Declaration

     re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
     of this case.

    Travel is restricted to                                                                           unless prior permission is granted by Supervising

     Agency to travel to a specific other location. Court permission is required for international travel.

    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to b~ approved by Supervising Agency.

    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                           Defendant's Initials:              Date:      ~~~3D~ ~ y'
CR-1 (OS/1                                                         OF CALIFORNIA                                                             PAGE 1 OF 4
               Case 2:19-cr-00642-VAP Document 12 Filed 10/30/19 Page 3 of 5 Page ID #:131

   Case Name: United States of America v. 1y„~ ~,o ~           S~c,l.~     Z ~,. ~~~               Case No.    C~. 1~ -(o~12- Vl4P
                                                  Defendant       ~ Material Witness

       Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

       witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except

      Avoid all contact, direcfly or indirectly(including by any electronic means), with any known codefendants except in the presence

       of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

       you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

      Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

       own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree

       to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

      Do not engage in telemarketing.

      Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining

       permission from the Court, except

      Do not engage in t~ preparation for others.

      Do not use alcohol.

      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by

       Supervising Agency.

      Do not use or possess illegal drugs or state-authorized marijuana.   ~ In order to determine compliance, you agree to

       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

      Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or

       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as

       prescribed by a medical doctor.

      Submit to: ~drug and/or Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.

       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.

      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe costs

       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only

      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

       Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising

       Agency, which       will or Qwill not include a location monitoring bracelet. You must pay all or part ofthe costs of the program based

       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.

           Location monitoring only - no residential restrictions;

                              -or-

           You are restricted to your residence every day:

                    from                 ❑ a.m. ❑ p.m. to                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;

                              -or-
                                                                                Defendant's Initials:                Date:    ~ b~3Q~ ~ J
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 2 OF 4
                Case 2:19-cr-00642-VAP Document 12 Filed 10/30/19 Page 4 of 5 Page ID #:132

     Case Name: United States of America v. ..h~„~~k,~ ,S~L ZuLj~~                                       Case Na     ~~-       15 - ~~{2- ~/ ~- P

                                                  [
                                                  ./Defendant         ~ Material Witness


               You are restricted to your residence at all tunes except for medical needs or treatment, attorney visits, court appearances, and
                                                                                        all of which must be preapproved by Supervising Agency;

               Release to PSA only ~ Release to USPO only
         You are placed in the third-party custody(Form CR-31) of
         Clear outstanding ~ warrants or Q DMV and traffic violations and provide proof to Supervising Agency within                     days

          of release from custody.
         Do not possess or have access to,in the home,the workplace, or any other location, any device that offers Internet access except
          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian ofthe minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.

         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
     Marshal.
    ~.,   — ~~-~
                                                                                                                                                  t(0.~fL,

                                                                                                                                                  `v'0.




                                                  GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.                             A

                                                                                     Defendant's Initials: ~°~           Date: '
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                      PAGE 3 OF 4
               Case 2:19-cr-00642-VAP Document 12 Filed 10/30/19 Page 5 of 5 Page ID #:133

     Case Name: United States of America v. yin ac,~             J~v,,1n       C,•^~ bt,f,                 Case No.   ~~..      ~~ -(Q ~-{Z- ~//~

                                                  QDefendant        ~ Material Witness


                                    ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond,pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

    I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
    release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
    fine.

    I further understand that if I fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
    maybe forfeited to the United States of America.If said forfeiture is not set aside,judgment may be summarily entered in this
    Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
    judgment may be issued or payment secured as provided by the Federal Rules of Crimi~ial Procedure and other laws ofthe
    United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
    forfeited.




    Date                                   Signature ofDefendant/Material Witness                           Telephone Number




     City and State(DON TINCLUDE ZIP CODE)



                                                                                                                      language this entire form
         Check if interpreter is used:I have interpreted into the
          and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                            Date




     Approved:
                              United States District Judge /Magistrate Judge                           Date


     If cash deposited: Receipt #                               for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:                Date:    l0/ o
CR-1 (05119)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 PAGE 4 OF 4
